DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on January 06, 2022.
Claims 1-7, 12-19 and 24 have been amended. Claims 10 and 22 have been canceled.
Claims 1-9, 11-21 and 23-24 have been examined. Claims 1-9, 11-21 and 23-24 (Renumbered to claims 1-22) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated October 27, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The rejection of claims 4, 7, 16 and 19 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.
The rejection of claims 1-3, 9-15 and 21-24 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 13 (Renumbered to claims 1 and 12) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:   	In claims 1 and 13:
    	“generating a salt value comprising a first pseudorandom number;   	creating each pseudorandom number generator (PRNG) of a collection of PRNGs based on a PRNG-specific brine value that comprises both (a) at least a portion of the salt value and (b) an index value that is unique to said each PRNG within the collection of PRNGs; and   	causing two or more PRNGs, of the collection of PRNGs, to produce pseudorandom numbers in parallel by running the two or more PRNGs on respective two or more threads of a multi-threaded processor;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Caceres et al. (US Pub. No. 2020/0366653) – System and Method for Providing a Privacy Layer to Secure Client Data in a Network; Hojilla Uy et al. (US Pub. No. 2020/0358764) – System and Method for Generating Symmetric Key to Implement Media Access Control Security Check and Ponceleon (US Pub. No. 2015/0110273) – Polymorphic Encryption Key Matrices. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Caceres et al. (US Pub. No. 2020/0366653)  	Caceres receives a request to establish a virtualized environment to support a session for a client device in communication with a computing device over a network. The computing device may instantiate the virtualized environment in a trusted execution environment of the computing device, wherein the trusted execution environment may include one or more hardware resources that isolate the virtualized environment from a rich execution environment associated with the computing device. However, Caceres does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.  

   	Hojilla Uy et al. (US Pub. No. 2020/0358764)  	Hojilla uses a first device that transmit, to a peer device, a first digital certificate containing a first unique identifier associated with the first device and receive, from the peer device, a second digital certificate containing a second unique identifier associated with the peer device. The first device and the peer device may independently generate a symmetric key using a cryptographic hash function based on respectively determining that a certificate authority signed the first digital certificate and the second digital 

   	Ponceleon (US Pub. No. 2015/0110273)  	Ponceleon set forth a method for broadcasting encryption. A key bundle is read. The key bundle includes a first cryptographic key, an associated first key identifier, and an associated first cryptographic function identifier. Encrypted content is received. A plurality of encrypted keys is received. Each encrypted key has an associated identifier. A first encrypted key is selected from the plurality of encrypted keys such that the key identifier of the first encrypted is equivalent to the first key identifier. A first cryptographic function is determined corresponding to the first cryptographic function identifier. The first cryptographic function is applied to the first encrypted key using the first cryptographic key to obtain a first intermediate cryptographic key. A content cryptographic key is determined using the first intermediate cryptographic key. The content cryptographic key is applied to the encrypted content to obtain decrypted content. However, Hojilla does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192